Citation Nr: 0816482	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1947 to June 1950, 
from June 1950 to June 1956, from December 1958 to December 
1964, from April 1966 to June 1966, from July 1966 to July 
1971, including service in Vietnam.  He died in May 2003.  
The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of June 2004 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2003, at the age of 72 years.

2.  The veteran had not established service-connection for 
any disability during his lifetime.

3.  The evidence shows that the immediate cause of death was 
metastatic squamous cell cancer of the nose.  Also noted on 
the death certificate was septic shock and chemotherapy 
induced neutropenia.  

4.  There is no competent medical evidence of the causes of 
death until many years after separation from service.

5.  The veteran was not diagnosed with any disorder which may 
be presumed to have been due to exposure to herbicides.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 1137, 1310 
(West 2002 and Supp 2007); 38 C.F.R. §§ 3.307, 3.309, 3.311, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to a claimant and 
assist with the development of evidence.  The Board finds 
that the content requirements of a notification letter have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO dated in February 2004 
provided the appellant with an explanation of the type of 
evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
In addition, the letter told the appellant to submit any 
additional evidence that she had in her possession.  The 
letter was provided prior to the adjudication of her claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records, and death certificate have 
been obtained.  The evidence also includes a statement from 
the veteran's treating physician.  The appellant has declined 
a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She asserts that his 
death should be presumed to have been due to exposure to 
herbicides in Vietnam.  She argues that his cancer of the 
nose should be considered to be a respiratory cancer which 
may be presumed to have been incurred in service in Vietnam.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2005).

The following diseases are deemed associated with herbicide 
exposure: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted. See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, the veteran had not established service 
connection for any disability during his lifetime.  

As noted above, the appellant she contends that the veteran's 
death from a cancer of the nose was related to Agent Orange 
exposure while the veteran was in Vietnam.

Initially, the Board observes that it has been confirmed that 
the veteran had service in Vietnam.  The only DD Form 214 
indicates that the veteran received the Vietnam Service 
Medal, as well as the Vietnam Campaign Medal.  The RO 
confirmed that the veteran had service in Vietnam from March 
1967 to March 1968.

However, even though it is conceded that the veteran served 
in Vietnam, the evidence of record does not establish that 
the veteran's cancer was related to such service.  In this 
regard, in order for a veteran to establish service 
connection on a presumptive basis for a disability that 
results from exposure to herbicides (including Agent Orange) 
while serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  In this case, 
the medical evidence demonstrates that from the veteran was 
treated for cancer of the left nasal vestibule which 
metastasized to his lungs.  The cancer of the left nasal 
vestibule had first been diagnosed in 1998.  See Letter from 
Eduardo A. Garcia, M.D., dated in October 2003.  

The May 2003 death certificate reflects that his immediate 
cause of death was metastatic squamous cell cancer of the 
nose.  Septic shock and chemotherapy induced neutropenia were 
also noted on the death certificate.  It was stated that the 
date of onset of the cancer had been four years earlier.  

However, the Board observes that the disabilities that have 
been positively associated with Agent Orange do not include 
cancer of the nose or nasal vestibule. See 38 C.F.R. §§ 
3.307, 3.309.  As noted above, the Secretary of Veterans 
Affairs, in November 1999, specifically determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for nasal/nasopharyngeal cancers and 
respiratory cancers (other than certain specified respiratory 
cancers).  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

The Board observes that the appellant contends that the 
veteran's nasal vestibule is a part of the respiratory 
system, and should be considered to be a statutorily listed 
as a respiratory cancer for which the presumption applies.  
However, the above referenced Federal Registry entry is quite 
explicit in excluding the cancers of the nose from the 
category of respiratory cancers.  Therefore, the Board finds 
that the veteran's cancer to be comparable to the type of 
nasopharyngeal cancer that the Secretary of Veterans Affairs 
has determined is not associated with Agent Orange exposure 
in Vietnam.  The nasal vestibule cancer is not specifically 
listed as one of the types of respiratory cancers that is 
subject to the presumption.  

Further, the appellant has not presented any competent 
medical evidence that causally links the veteran's nasal 
cancer to exposure to Agent Orange in service. Combee v. 
Brown, 34 F. 3d 1039 (Fed Cir. 1994).  

The appellant points out that a reasonable person could 
conclude, that in order for residuals of an herbicide to 
reach the other components of the respiratory system, they 
need to pass through the nose.  To support this statement, 
she has included on-line research from the University of 
Maryland, which provides information about the respiratory 
system, noting it is made of several components, to include 
the nose.  


In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his nasal cancer.  This 
information does not address the question that this decision 
must address:  whether exposure to herbicides in Vietnam is 
associated with the cause of the veteran's death - metastatic 
squamous cell cancer of the nose.  As noted above, the 
Secretary of Veterans Affairs has determined is not 
associated with Agent Orange exposure in Vietnam.  Finally, 
the Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was caused by his service in 
Vietnam.  There is no evidence of record showing that the 
appellant has special medical expertise to make such a 
connection.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death from 
cancer of the nasal vestibule was due to his active military 
service.  The preponderance of the evidence is against a 
favorable decision for her claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, 
but it does not find that the evidence is of such approximate 
balance as to warrant its application.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


